8. External dimension of the area of freedom, security and justice (vote)
- Report: Klich
- Before the vote
rapporteur. - (PL) Mr President, I should like to offer my sincere thanks to everyone who contributed to this report. Special thanks are due to Mr Sakalas, the rapporteur for the Committee on Foreign Affairs, who was involved in the difficult procedure of strengthened cooperation between two of our Parliamentary committees. I am also bound to call on the House to support this report, for three reasons.
Firstly, because the report advocates better coordination between our foreign policy and our internal policy, to ensure that our foreign policy achieves the priorities of the area of freedom, security and justice.
Secondly, because we advocate the specific European method which balances between action to ensure the security of our citizens and action to protect their civic freedoms.
Thirdly, because we are calling for what remains of the third pillar, notably police and court cooperation on criminal matters, to become a Community issue.
- Before the vote on Amendment 3, first part
Mr President, in order to avoid confusion, I should just like to clarify our request for a split vote and an oral amendment to Amendment 3.
The oral amendment concerns the part of the text that the amendment by the PPE-DE Group seeks to delete. Therefore, if you wish to retain the text, including the oral amendment, you should vote against the first part of Amendment 3.
Mr President, we propose to insert the words 'by the Council and the Commission', so that the text will read: 'to include a human rights compliance report by the Council and the Commission in all external policy initiatives or documents in the AFSJ...'.
I must point out to you that, if this House supports Amendment 3, the oral amendment will fall. However, if Amendment 3 by the PPE-DE Group is rejected, then the oral amendment will be included.
(The oral amendment was accepted)